Case 18-06013-grs              Doc 23      Filed 12/14/18 Entered 12/14/18 13:30:04                    Desc Main
                                           Document      Page 1 of 4


                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       LONDON DIVISION

    IN RE

    CAMERON C. HOWARD                                                                     CASE NO. 18-60855

    DEBTOR

    JAMES R. WESTENHOEFER, Trustee for                                                              PLAINTIFF
    Bankruptcy Estate of Cameron C. Howard

    v.                                                                                     ADV. NO. 18-06013

    VANDERBILT MORTGAGE AND                                                                     DEFENDANTS
    FINANCE, INC., et al



                                MEMORANDUM OPINION AND ORDER

           Chapter 7 Trustee James R. Westenhoefer (“Trustee”) filed this adversary proceeding

seeking a judgment avoiding the lien of Vanderbilt Mortgage and Finance, Inc. (“Vanderbilt”) on

the Debtor’s manufactured home. The Trustee maintains that his status as a hypothetical lien

creditor pursuant to 11 U.S.C. § 5441 entitles him to avoid the lien because Vanderbilt did not

properly perfect its security interest under Kentucky law. [ECF No. 1 ¶¶ 8-9.] The Trustee and

Vanderbilt filed cross motions for summary judgment. [See ECF Nos. 12, 15.] Vanderbilt

properly perfected its lien, so it is entitled to summary judgment.

           Jurisdiction of this matter is proper. 28 U.S.C. § 1334(b). This is also a core proceeding.

28 U.S.C. § 157(b)(2)(K). The facts in this case are undisputed [ECF No. 15-1 at 1] and




1
    Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
                                                             1
Case 18-06013-grs         Doc 23     Filed 12/14/18 Entered 12/14/18 13:30:04           Desc Main
                                     Document      Page 2 of 4


additional facts are not required. Therefore, there is no genuine dispute of material fact. FED. R.

BANKR. P. 7056 (incorporating FED. R. CIV. P. 56 by reference).

        On May 26, 2017, the Debtor obtained financing from Vanderbilt to purchase a

manufactured home that he would place on land in Clinton County, Kentucky. [ECF No. 12,

Exhs. A, B.] The Debtor granted a lien against the manufactured home to Vanderbilt to secure

repayment of the debt. [ECF No. 12, Exh. B.] On May 26, the Debtor was a resident of Wayne

County, Kentucky. [ECF No. 12, Exh. C.] He did not move to Clinton County until sometime

after July 7, 2017. [See ECF No. 18 at 3 and Exh. B.]

        The manufactured home is certificated property under Kentucky law. Kentucky has an

established statutory scheme for perfection of a security interest in certificated property. See KY.

REV. STAT. §§ 186A.190, 193, 195. The secured creditor submits information regarding the

security interest to the county clerk where the debtor resides. KY. REV. STAT. § 186A.190(2).

The county clerk then submits the data to the state for notation in the Automated Vehicle

Information System and on the certificate of title. KY. REV. STAT. § 186A.190(1). Once the lien

is recognized on the certificate of title, the lien is perfected. Id.

        Vanderbilt filed a title lien statement in Wayne County, Kentucky, on June 21, 2017

[ECF No. 12, Exh. E], and the lien is noted on the certificate of title for the manufactured home.

[ECF No. 1, Exh. D]. Therefore, Vanderbilt has a perfected security interest in the manufactured

home. The Trustee maintains, however, that Vanderbilt should have filed the lien in Clinton

County, the intended residence of the Debtor. The Trustee argues that “the dispositive issue in

this case is whether the debtor’s ‘residence’ is where the debtor lives when the home is

purchased or if the debtor’s ‘residence’ is where he lives when the home is delivered.” [ECF No.

15-1 at 2.]
                                                    2
Case 18-06013-grs        Doc 23     Filed 12/14/18 Entered 12/14/18 13:30:04              Desc Main
                                    Document      Page 3 of 4


       There is nothing in the statute that supports the Trustee’s position. Courts consistently

interpret Ky. Rev. Stat. § 186A.190 according to its plain meaning. See In re Godsey, 2012

Bankr. LEXIS 113, *5 (Bankr. E.D. Ky. Jan. 11, 2012) and cases cited therein. The statue uses

the present tense when it requires filing in “the county in which the debtor resides.” KY. REV.

STAT. § 186A.190(2). “If the language of a statute is ‘clear and unambiguous and if applying

the plain meaning of the words would not lead to an absurd result, further interpretation is

unwarranted.’” Palmer, 2010 Bankr. LEXIS 4716, at *5 (quoting Autozone, Inc. v. Brewer, 127

S.W.3d 653, 655 (Ky. 2004)).

       The requirement that the creditor file a title lien statement in the county clerk’s office

where the debtor resides is unambiguous and fully supported by existing case law. KY. REV.

STAT. § 186A.190(2); see also Vanderbilt Mortg. & Fin. v. Westenhoefer,716 F.3d 957, 961-62

(6th Cir. 2013) (a secured creditor must file a title lien statement with the clerk of the debtor’s

county of residence); Vanderbilt Mortg. & Fin., Inc. v. Higgason (In re Pierce), 471 B.R. 876,

883-84 (B.A.P. 6th Cir. 2012) (statute requires filing title lien statements in the county of

debtor’s residence), aff’d sub nom., Higgason v. Vanderbilt Mortg. & Fin. Inc. (In re Pierce),

No. 12-5763, 2013 U.S. App. LEXIS 13634 (6th Cir. July 2, 2013); Palmer v. Vanderbilt Mortg.

& Fin. (In re Walling), Case No. 10-51619, Adv. No. 10-5076, 2010 Bankr. LEXIS 4716, at *9-

10 (Bankr. E.D. Ky. Dec. 20, 2010) (requiring filing in the count of residence under § 186A.190

is consistent with the entire statutory scheme of Chapter 186A).

       The steps for perfection occurred while the Debtor was a resident of Wayne County in

compliance with Kentucky law. There is no valid reason to interpret Ky. Rev. Stat. § 186A.190

to apply to a proposed future residence. Summary judgment is granted on Vanderbilt’s Motion


                                                  3
       Case 18-06013-grs      Doc 23    Filed 12/14/18 Entered 12/14/18 13:30:04        Desc Main
                                        Document      Page 4 of 4


       for Summary Judgment. [ECF No. 12]. The Trustee’s motion for summary judgment is denied.

       [ECF No. 15.] A judgment will be entered in conformity with this opinion.




                                                     4




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                    Signed By:
                                                    Gregory R. Schaaf
                                                    Bankruptcy Judge
                                                    Dated: Friday, December 14, 2018
                                                    (grs)
